PER CURIAM.
This cause is before us by petition for review of non-final administrative action, pursuant to Section 120.68, Florida Statutes. Petitioner seeks review of an emergency suspension of his insurance licenses pending agency determination of an administrative complaint seeking permanent revocation of his licenses to sell insurance in the State of Florida. The emergency order of suspension was temporarily stayed pending this court’s determination of the petition.
We find that the emergency order of suspension sufficiently stated particularized facts showing immediate danger to the public welfare in the continuation of this agent’s insurance licenses sufficient to warrant their suspension while the Department determines whether his licenses should be revoked. We therefore affirm the Department’s emergency order of suspension and lift the temporary stay granted by this court. The Department of Insurance and the Department of Administrative Hearings are directed to proceed without delay in their determination of the merits of the administrative complaint seeking revocation of petitioner’s insurance licenses.
MILLS, BOOTH and SHIVERS, JJ., concur.